Title: From George Washington to Tench Tilghman, 17 August 1785
From: Washington, George
To: Tilghman, Tench



Dear Sir,
Mount Vernon 17th Augt 1785

The Baltimore Advertiser of the 12th Instt announces the arrival of a Ship at that Port, immediately from China—and by an advertisement in the same Paper, I perceive that the Cargo is to be sold by public vendue, on the first of Octr next.

At what prices the enumerated Articles will sell—or the terms proposed—can only be known from the experiment; but if the quantity at Market is great, and they should sell as goods have sold by vendue, bargains may be expected. I therefore take the liberty of requesting the favor of you, in that case, to purchase the several things contained in the inclosed list.
You will readily perceive, My dear Sir my purchasing, or not, depends entirely upon the prices. If great bargains are to be had, I would supply myself agreeably to the list. If the prices do not fall below a cheap retail Sale, I would decline them altogether, or take such articles only (if cheaper than common) as are marked in the Margin of the Invoice.
Before October, if none of these Goods are previously sold, and if they are the matter will be ascertained thereby, you will be able to form a judgment of the prices they will command by vendue. Upon information of which, I will deposit the money in your hands to comply with the terms of the Sale.
Since I began this letter, I have been informed that good India Nankeens are selling (at Dumfries not far from me) at 7/6 a ps. this Curry—But if my memory has not failed me, I used to import them before the war for about 5/ Sterlg. If so, though 50 prCt is a small advance upon India Goods, through a British Channel, (with the duties & accumulated charges thereon) yet, quære, would not 7/6 be a high price for Nankeens brought immediately from India, exempted from such duties & Charges? If this is a conjecture founded in fairness, it will give my ideas of the prices of other Articles from that Country; & be a government for your conduct therein, at, or before the day appointed for the public vendue. with the highest esteem and regard I am—Dr Sir Yr Affecte friend and Obedt Hble Servt

Go: Washington

